Citation Nr: 1727814	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  07-28 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disability. 

2.  Entitlement to special monthly pension (SMP).

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1966 to October 1967.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in August 2009.  He also testified before hearing officers at the RO in May 2008, May 2012, and September 2013.  Transcripts of all the hearings are associated with the claims file.

In December 2009, January 2012, March 2014, August 2014, and September 2016, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

Substantive appeals for the issues of entitlement to initial higher ratings for degenerative disc disease of the lumbar spine, right lower extremity radiculopathy, and left lower extremity radiculopathy have been timely received; however, because a hearing is pending for these issues, they are not ripe for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Board regrets further delay in this case, but finds that a remand is once again necessary to provide the Veteran a second hearing before the Board.  The Veteran testified before the undersigned VLJ at a hearing in August 2009.  Since that time, the Veteran has changed his representation to a different attorney and in March 2017 requested a second hearing to offer additional evidence.  The Veteran is entitled to "a hearing" before the Board at the RO.  38 C.F.R. §§ 20.700, 20.703.  Although the Veteran was already afforded a hearing before the Board in August 2009, the Court of Appeals for Veterans Appeals (Court) has recently held that a VA claimant has the right to request and receive a second Board hearing under certain circumstances.  Cook v. Snyder, No. 15-0873 (Vet. App. Jan. 31, 2017); 38 C.F.R. § 7107(b).  It has been almost eight years since the Veteran's last Board hearing and he is now represented by a different attorney.  Although his case was not remanded by the Court (as was the situation in Cook), the circumstances of the appeal have sufficiently changed since August 2009 to allow the request for a second Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the AOJ.  After the Veteran is afforded the opportunity for a hearing, return the case to the Board in accordance with appellate procedures.

The Board observes that the Veteran is also waiting for a hearing in regards to claims that are the subject of a separate appeal: increased initial ratings for a low back disability and associated bilateral lower extremity radiculopathy.  To prevent further delay, all issues currently on appeal should be addressed at the requested videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




